Citation Nr: 0508418	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of an injury to the left leg with Pellegrini Stieda 
disease of the left knee and X-ray evidence of a tiny spur of 
the left patella, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
residuals of an injury to the right leg, currently evaluated 
as noncompensably disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan which denied the veteran's claims 
of entitlement to increased ratings for service-connected 
right and left leg disabilities.  

Procedural history

The veteran served on active duty from September 1943 to 
March 1946.  

The RO granted service connection for a disability of both 
legs in March 1948.  A noncompensable rating was assigned.  
In an April 1992 rating action, the RO 
Assigned separate disability ratings for each leg.  The right 
leg disability was rated  noncompensably disabling, and the 
left leg disability was rated 10 percent disabling.  This 
veteran appealed that decision to the Board.  In a December 
1998 decision, the Board denied the veteran's increased 
rating claims.  

The present appeal involves an increased rating claim filed 
in January 2001, which was denied by the RO in August 2001.  
The veteran perfected the present appeal with the timely 
submission of his substantive appeal (VA Form 9) in January 
2003.

In March 2005, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2004).

Matter not on appeal

In his January 2003 substantive appeal, the veteran appeared 
to be requesting that a previously-denied claim of 
entitlement to service connection for a hip disorder.  It is 
unclear whether the veteran was referring to a left hip 
disorder or a right hip disorder, or both (service connection 
for both hips had previously been denied.  In any event, the 
matter of the veteran entitlement to service connection for a 
hip disorder or disorders has not bee adjudicated by the RO 
and is therefore not within the Board's jurisdiction at this 
time.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not adjudicated by 
the RO].  If the veteran wishes to pursue the matter of 
service connection for one or both hips, he should contact 
the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks increased disability rating for his 
service-connected right and left leg disabilities.  For the 
reasons explained immediately below, the Board finds that a 
remand for additional procedural and evidentiary development 
is in order.  

Reasons for Remand

Evidentiary concerns

(i.)  VA examination

In an addendum to a December 2003 statement, the veteran's 
representative asserted that the veteran's service-connected 
leg disabilities have increased in severity.  
The representative has requested more recent VA examinations 
for these disabilities.  This must be accomplished.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].  



(ii.)  Updated treatment records

The most recent records from the Allen Park VA medical center 
are dated in June 1997.  It appears that the veteran may have 
sought treatment at that facility more recently.  Therefore, 
the RO should attempt to obtain updated treatment records 
from that facility.  

Procedural concerns

(i.)  Timing of notice

Although the RO sent the veteran notification on December 19, 
2003 of the respective rights and duties of the veteran and 
VA as provided under the The Veterans Claims Assistance Act 
(VCAA), such notice was sent after the August 2001 rating 
decision had been issued.

The decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, VA can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini acknowledged that VA could show that 
the lack of a pre-AOJ decision notice was not prejudicial to 
the appellant ("The Secretary has failed to demonstrate that, 
in this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant").  In this case, the Board 
cannot find that the defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Specifically, it 
does not appear that these issues were ever readjudicated 
after the December 19, 2003 notice letter was sent. 

Thus, the issues on appeal must be readjudicated by the 
agency of original jurisdiction and a supplemental statement 
of the case issued.

(ii.)  Hearing request

The veteran, in his January 2003 substantive appeal, asked 
for a Travel Board hearing.  He later cancelled the Travel 
Board hearing and asked for a hearing at the RO before a 
decision review officer (DRO).  A DRO hearing was scheduled, 
but two weeks prior to the hearing the veteran asked that the 
hearing be rescheduled.  A new hearing date was not given to 
the veteran.  The AOJ should reschedule the veteran for a 
personal hearing.  

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1. VBA should request that the veteran 
identify any relevant recent medical 
examination and treatment records in 
regards to his service connected right 
and left leg disabilities.  VBA should 
take appropriate steps to secure any 
medical treatment records so 
identified and associate them with the 
veteran's VA claims folder, to include 
recent records from the VA medical 
center in Allen Park, Michigan.  

2.  VBA should contact the veteran 
through his accredited representative 
and ascertain whether he still wishes 
a personal hearing at the RO.  If so, 
one should be scheduled.

3.  Upon completion of the above, the 
RO should make arrangements for the 
veteran to be examined for the purpose 
of addressing the current severity of 
the veteran's right and left leg 
injury residuals.  The veteran's VA 
claims folder, including a copy of 
this REMAND, must be made available to 
the examiner.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected right and 
left leg disabilities.  Any 
symptomatology associated with joints 
such as the back and hips should be 
excluded, to the extent practicable.  
A report of the examination should be 
associated with the veteran's VA 
claims folder.

4.  After accomplishing any additional 
development it deems to be necessary, 
VBA should review the evidence of 
record and readjudicate the veteran's 
claims of entitlement to increased 
ratings for right and left leg 
disabilities.  If these claims remain 
denied, in whole or in part, VBA 
should provide the veteran with a 
supplemental statement of the case 
(SSOC) and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




